Citation Nr: 0108442	
Decision Date: 03/22/01    Archive Date: 03/29/01

DOCKET NO.  99-01 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1962 to 
October 1965, from December 1965 to December 1968, and from 
April 1969 to April 1972.  This appeal arises before the 
Board of Veterans' Appeals (Board) from a rating decision of 
the North Little Rock, Arkansas Department of Veterans 
Affairs (VA) Regional Office (RO).

In a video teleconference hearing before the undersigned 
Member of the Board, in January 2001, the veteran's 
representative stated that he believed the RO had not 
considered certain evidence that had been submitted after the 
October 1998 statement of the case had been issued.  A review 
of the claims file reveals that additional evidence was, in 
fact, received after this time, but that no supplemental 
statement was prepared showing that this evidence was 
considered.  Further review of the evidence in question 
reflects that this evidence is mostly duplicative of that 
evidence that was of record and considered at the time of the 
October 1998 statement of the case, or that it is not 
material to the issue at hand.  However, the Board finds that 
it is not necessary to further analyze whether a remand is 
required under 38 C.F.R. § 19.37, as the case is being 
remanded for other reasons.

The Board notes that the claims file contains a claim for 
entitlement to service connection for Post-Traumatic Stress 
Disorder (PTSD) which is apparently still open.  This matter 
is referred to the RO for appropriate action.


REMAND

The Board has reviewed the record and finds that additional 
development is required prior to the completion of appellate 
action.

The veteran testified before the undersigned Member of the 
Board, by video teleconference in January 2001, that he had 
injured his left leg on active duty in the Republic of South 
Vietnam while engaged in combat against enemy forces.  
Specifically, he averred that he caught his left leg in the 
loading mechanism of a howitzer gun.  He argues that his 
current left knee disability is the result of this inservice 
injury and testified that his private treating physician, Dr. 
C. Smith, had told him that his current left knee disability 
is the result of a degenerative disease that had its onset 
with the inservice injury.

Service medical records and private treatment records 
corroborate, to some extent, the veteran's testimony.

Service medical records show treatment for an injury to the 
left calf, sustained in November 1966 when the leg was caught 
in the loading train of a 175-millimeter howitzer.  There was 
however, no specific reference to the knee in these records.  
Moreover, the veteran's report of physical examination at 
discharge, dated in December 1971, reflects findings of a 
scar on the left knee.  This scar was not noted in previous 
examination reports, including one dated in April 1967.  In 
addition, service personnel records reflect that the veteran 
had two discrete periods of active service in the Republic of 
Vietnam, from December 1965 to December 1966 and from 
December 1967 to December 1968.  It appears, therefore, that 
the veteran's service medical records are incomplete.

Private medical evidence shows that the veteran has undergone 
treatment for a left knee condition, including left knee 
arthroscopy and a total knee replacement.  These records 
document diagnoses of left knee disability, including 
degenerative arthritis, diagnosed by J. H. Yocum, M.D. in 
October 1996.  In making this diagnosis, the physician 
discussed a history of the veteran's left knee problems, 
beginning with the inservice injury.  These records further 
reflect an opinion, proffered by Dr. Yocum and dated in 
August 1997, that the veteran's left knee disability is the 
result of a progressive condition.

First, during the pendency of this appeal, there was a 
significant change in the law.  Specifically, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), among other things, redefined the obligations of 
the Department of Veterans Affairs (VA) with respect to the 
duty to assist.  Due to this change in the law, a remand is 
required in this case, in part, for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096-2100 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  

Second, as mentioned above, the veteran's service medical 
records may be incomplete.  Moreover, the observation of the 
left knee scar in the December 1971 report of physical 
examination at discharge raises the possibility of another 
left knee injury.

Third, also as mentioned above, the veteran testified that 
his private treating physician, Dr. Smith, opined that his 
current left knee disability is the result of his inservice 
left knee injury.  These records or this opinion are not 
present in the claims file now before the Board.

Fourth, the Board finds that a medical opinion is needed as 
to whether the veteran's currently manifested left knee 
disability is due to or the result of military service.  
Thus, the RO should afford the veteran a VA examination in 
order to clarify the nature and extent of his left knee 
disability and to procure a medical opinion on the etiology 
of this condition.

The veteran is advised that while the case is on remand 
status, he is free to submit additional evidence and 
argument.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
In addition, in order to make certain that all records are on 
file, while the case is undergoing other development, a 
determination should be made as to whether there are any 
additional records that should be obtained.  

Accordingly, this case is REMANDED for the following:

1. The RO should request that the veteran 
furnish the names and addresses of all 
private and VA health care providers who 
have treated him for his left knee 
disability, to the extent not on file.  
The RO should, in addition, procure duly 
executed authorization for the release of 
private medical records.  The veteran is 
requested to identify all names and/or 
identification numbers he may have used 
in obtaining treatment.

2.  The RO should request that all 
identified health care providers furnish 
legible copies of all medical records of 
treatment accorded the veteran for his 
left knee disability that are not already 
of record.  The RO should ensure that it 
has all obtainable treatment records of 
which it has knowledge.  In particular, 
the RO should obtain any and all records 
of treatment accorded the veteran for his 
left knee disability from VA Medical 
Centers (MCs) in North Little Rock, and 
any other identified VAMC, since his 
final discharge from active service in 
1972.  The RO should also obtain any and 
all records of treatment afforded the 
veteran for his left knee disability at 
Arkansas Orthopedics and Sports Medicine, 
Baptist Medical Center, Arkansas 
Orthopedic Associates, Doctors Hospital, 
Little Rock Orthopedic and Sports 
Medicine Clinic, St. Vincent's, and 
Southwest Hospital Clinic in Little Rock, 
Arkansas; and from Dr. Smith, E. H. Saer, 
III, M.D., T. D. Cain, M.D., and J. H. 
Yocum, M.D., since his final discharge 
from active service in 1972.  The RO is 
requested to specifically search under 
all names and/or identification numbers 
the veteran may have used.

3.  The RO should offer Dr. Smith the 
opportunity to proffer his opinion as to 
the etiology of the veteran's left knee 
disability.  If the opinion is written 
for association with the claims folder, 
Dr. Smith should highlight the findings 
identified as supporting the opinion.

4.  The RO should offer Dr. Yocum the 
opportunity to augment his August 1997 
opinion concerning the etiology of the 
veteran's left knee disability.

5.  The RO should provide the veteran 
with an opportunity to procure lay 
statements from individuals who may have 
observed his left knee symptoms from his 
final discharge from active service to 
the present.

6.  The RO should obtain any and all 
service medical records, clinical medical 
records, and hospital records in 
existence under the veteran's name(s) 
and/or service number(s) for treatment 
received during active service, including 
in the Republic of Vietnam.  The RO is 
advised to search under all names and/or 
identification numbers the veteran may 
have used.  The RO is requested to make 
specific attempts to obtain any service 
medical, clinical medical, and hospital 
records in existence under the veteran's 
name and/or service number from the 18th 
Surgical Hospital, and any and all 
medical and field medical facilities 
associated with A Battery, 6th Battalion, 
14th Artillery and C Battery, 3rd 
Battalion, 16th Artillery, Republic of 
South Vietnam; and any and all medical 
and field medical facilities associated 
with Battery D, 2/2 Artillery in Fort 
Sill, OK and C Battery, 1st Battalion, 2nd 
Artillery and How. Battery 3rd Sqnd., 14th 
Armored Cavalry in Germany.

7.  Should the RO be unable to find any 
additional service medical records, 
clinical medical records, and hospital 
records, the RO should use alternative 
sources to obtain them, using the 
information of record and any additional 
information the veteran may provide.  If 
necessary, the RO should request that the 
veteran or his representative provide 
further information.  If these records 
are unavailable, the RO should also 
consider special follow-up by its 
military records specialist and/or 
referral of the case to the Adjudication 
Officer or designee for a formal finding 
on the unavailability of these service 
medical, clinical medical, and service 
personnel records. 

8.  Where attempts to obtain records are 
unsuccessful, the RO should document 
these attempts and make such 
documentation part of the claims file.  
The veteran and his representative should 
be informed of such negative results.  
38 C.F.R. § 3.159 (2000).

9.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to any pertinent formal or informal 
guidance that is provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

10.  Thereafter, the veteran should be 
scheduled for an appropriate VA 
examination for an opinion regarding his 
left knee disability.  After reviewing 
the records and examining the veteran, 
the examiner is requested to express an 
opinion as to the following questions:

(a)  What is the nature and extent of the 
veteran's current left knee disability?

(b)  Is it as likely as not that the 
veteran's currently diagnosed left knee 
disability is the result of his inservice 
injury(ies)?  If the examiner cannot so 
determine, s/he should so state.

The examiner's attention is directed to 
the Dr. Yocum's August 1997 opinion that 
the veteran's left knee disability is the 
result "of a progressive condition" and 
his October 1996 statement noting the 
history of the inservice injury.  Also 
noted is the history of recent knee 
problems recorded by Dr. Saer in January 
1994, with no history of remote injury 
recalled.

The examiner is asked to identify the 
information on which s/he based the 
opinion.  The opinion should adequately 
summarize the relevant history and 
clinical findings, and provide detailed 
explanations as to all medical 
conclusions rendered.  The opinion should 
also allocate the veteran's various 
symptoms and manifestations to the 
appropriate diagnostic entity.  If these 
matters cannot be medically determined 
without resort to mere conjecture, this 
should be commented upon. 

11.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
See Stegall v. West, 11 Vet. App. 268 
(1998) (compliance of directive is 
neither optional nor discretionary).  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2000).  

12.  Thereafter, the matter should be 
readjudicated by the RO.  In considering 
whether or not entitlement to service 
connection for the left knee disability 
may now be granted, the RO is reminded 
that it must take into consideration the 
veteran's participation in combat against 
the enemy and the presumption afforded by 
law to such veterans, if appropriate.  See 
38 U.S.C.A. § 1154(b).  If the benefit 
sought on appeal remains denied, the 
veteran and his representative, if any, 
should be provided with a supplemental 
statement of the case.  The supplemental 
statement of the case must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran is reminded that it is his 
responsibility to report for schedule examination and to 
cooperate in the development of his case, and that the 
consequences of failing to report for VA examination without 
good cause may include denial of his claim.  38 C.F.R. 
§ 3.158, 3.655 (2000).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




